FILED
                           NOT FOR PUBLICATION                             DEC 18 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30079

              Plaintiff - Appellee,              D.C. No. 2:13-cr-00018-SEH-1

  v.
                                                 ORDER*
RONALD RANDOLF JOHNSON,

              Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                          Submitted December 12, 2014**
                               Seattle, Washington

Before: McKEOWN, TALLMAN, and OWENS, Circuit Judges.

       Defendant Ronald Randolf Johnson appeals the twelve-month sentence

imposed following his guilty plea to one count of acquiring or obtaining possession

of a controlled substance by deception in violation of 21 U.S.C. § 843(a)(3). He


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
further challenges the condition of supervised release imposed as part of his

sentence requiring that he not possess a controlled substance under any

circumstances, even with a doctor’s prescription.

      In his plea agreement, Johnson waived his right “to appeal the

reasonableness of the sentence, including conditions of probation or supervised

release, if the defendant has no objection to the calculation of the guidelines and

the sentence imposed is within or below the range provided for by that

calculation.” We recognize that the distinction between an objection to the

calculation of the Guidelines range and a request for a downward departure from

that range may not always be clear to defendants. In light of potential ambiguity,

we suggest that the United States Attorney’s Office consider using more precise

language in its appellate waivers regarding this distinction. However, in this case

Johnson was specifically admonished that his Guidelines range was six to twelve

months’ imprisonment, and he did not object to this calculation. The sentence

imposed was within the calculated Guidelines range, and thus Johnson

unambiguously waived the right to bring this appeal.

      The waiver, however, does not preclude Johnson from bringing an appeal on

the basis that the sentence “exceeds the permissible statutory penalty for the crime

or violates the Constitution.” United States v. Bibler, 495 F.3d 621, 624 (9th Cir.


                                           2                                    14-30079
2007). Johnson argues that the condition of supervised release prohibiting him

from possessing lawfully prescribed controlled substances violates his

constitutional right to due process because it imposes a burden on a significant

liberty interest without an “explicit, specific finding” on a “medically-informed

record” that the condition is reasonably necessary. See United States v. Williams,

356 F.3d 1045, 1056 (9th Cir. 2004). We need not reach this argument, however,

because the orally imposed condition was corrected by the written judgment, which

allows Johnson to possess lawfully prescribed medication. See United States v.

Colace, 126 F.3d 1229, 1231 (9th Cir. 1997) (citing Fed. R. Crim. P. 35(c),

presently codified at Fed. R. Crim. P. 35(a)).

      DISMISSED.




                                          3                                    14-30079